 

 

UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY

WEINER LAW GROUP LLP
STEFANI C SCHWARTZ, ESQ.
629 Parsippany Road
Parsippany, NJ 07054-0438
Phone: (973) 403-1100
Attorneys for Defendants

 

Richard M. Zelma,
Plaintiff,
Vv.

PENN LLC d/b/a PULSETV.COM fan
Tllinois limited liability
company) and PULSE DIRECT, INC.
d/b/a PULSETV.COM (an Illinois
corporation), and Jaffer Ali, as
President of PULSE DIRECT, INC.
and Dees’ (1010 and ABC
Corporations’ (1-10); each
acting individually, in concert
or aS a group,

Defendants.

 

 

Civil Case No. 2:19-cv-08725- JMV-
JAD

Electronically Filed

Motion Date: September 16, 2019

 

REPLY BRIEF ON BEHALF OF DEFENDANTS
IN FURTHER SUPPORT OF MOTION FOR SANCTIONS

 

WEINER LAW GROUP LLP

629 Parsippany Road

P.O. Box 438

Parsippany, NJ 07054-0438
Phone: (973} 403-1190

Fax: (973) 403-0010 (fax)

Attorneys for Defendants

Of Counsel and On the Brief:

Stefani C Schwartz, Esq. (ID No. 014661996)

On the Brief:

Aimee S$. Weiner, Esq. {ID No.

122652015)

 

 

 
 

 

Case 2:19-cv-08725-JMV-JAD Document 12 Filed 09/09/19 Page 2 of 7 PagelD: 438

TABLE OF CONTENTS

 

Page
TABLE OF CONTENTS .. i. ee ee ee et ee ee ee ee ee T
TABLE OF AUTHORITIES 1... . ee ee ee ee ee ee II
PRELIMINARY STATEMENT 1... 2. eee ee ee ee ee ee ee ew ee 1
LEGAL ARGUMENT ....... 0.0 eee eee ee ee ee eee ee ee ee 1
POINT 2 ve. ee ee ee ee ee ee ee i

THE COURT SHOULD IMPOSE SANCTIONS AGAINST PLAINTIFF PURSUANT
TO F.R.C.P. 11 AND PLAINTIFF HAS NOT DEMONSTRATED OTHERWISE .... 1

CONCLUSION 2. ce ec ee ee ees 4

 
 

Case 2:19-cv-08725-JMV-JAD Document 12 Filed 09/09/19 Page 3 of 7 PagelD: 439

TABLE OF AUTHORITIES

 

 

 

Page

Cases
Bensalem Township v. International Surplus Lines Ins. Co.,

38 F.3d 1303 (3d Cir. 1994)... LL cc ee 2
Bus. Guides, Inc. v. Chromatic Communs. Enters.,

498 U.S. 533 (1991)... es 3
Rules
Fed. R. Civ. P. llth) 2... ee ee ee eee ee ee nes 1
Fed. R. Civ. P. I1(c) ... eee ee ee te te ee eee 4

1673834_1 ia

 
 

 

Case 2:19-cv-08725-JMV-JAD Document 12 Filed 09/09/19 Page 4 of 7 PagelD: 440

PRELIMINARY STATEMENT

PENN LLC d/b/a PulseTV.CoM, Pulse Direct, Ine. d/b/a
PulseTV.COM (“PulseTV”), and Jaffer Ali (collectively
“Defendants”} submit this reply brief in further support of the
Defendants’ Motion for Sanctions (“Motion”).

As set forth in Defendants’ initial application, and herein,
it is clear that the Complaint filed by Plaintiff, Richard M. Zelma
(“Plaintiff”) has no basis in law or fact and is frivolous, such
that it constitutes vexatious and bad faith litigation, in
contravention of Federal Rule of Civil Procedure (“F.R.C.P.”)
Jit¢b}. Even taking Plaintiff’s version of the facts (as set forth
in his opposition to the Motion} as true, it is clear that
Plaintiff was aware that his claims were not well-grounded in law
and fact when he filed the Complaint.

LEGAL ARGUMENT
POINT I

THE COURT SHOULD IMPOSE SANCTIONS AGAINST
PLAINTIFF PURSUANT TO F.R.C.P. 11, AND
PLAINTIFF HAS NOT DEMONSTRATED OTHERWISE

 

 

 

In suppert of his legal argument that the Court shouid not
impose sanctions, Plaintiff relies upon muitiple cases from other

jurisdictions, which are not binding on this Court. Specifically,

1673834_1 1

 
 

 

Case 2:19-cv-08725-JMV-JAD Document 12 Filed 09/09/19 Page 5 of 7 PagelD: 441

Plaintiff cites to factually distinguishable cases from Ohio,
Texas, and Michigan.*

Even if these cases were binding on this Court, which they
are not, they are wholly irrelevant to the instant case. At the
outset, none of these cases involve applications for sanctions.
These cases do not address whether the plaintiffs satisfied their
affirmative duty “to conduct a reasonable inquiry into the

”

applicable law and facts prior to filing[]” a Complaint based on

the Telephone Consumer Protection Act (“TCPA’}). See Bensalem

Township v. International Surplus Lines Ins. Co., 38 F.3d 1303,

 

1314 (3d Cir. 1994). Therefore, these cases should not be
considered by this Court.

In accordance with the law, Plaintiff had an affirmative duty
to conduct a reasonable inquiry into the applicable law and facts
prior to filing his Complaint. Prior to initiating this lawsuit,
Plaintiff had personal knowledge that the honest mistake of a
customer - not Defendants - caused Plaintiff to receive the text
messages at issue. Although Plaintiff had multiple opportunities
to unsubscribe from PulseTV’s text program, and provide Defendants

with information to be placed on the do not contact/text list, he

 

1 Many of the cases cited by Plaintiff are unpublished. Plaintiff has not
attached copies of the unpublished decisions, which is required by Federal Rule
of Civil Procedure 32.1(b). Defendants have attached the cases referenced by
Plaintiff for the Court’s convenience. See Declaration of Stefani C Schwartz,
Esq., Exhibits A-D. However, Defendants could not locate the case identified by
Plaintiff as “Supreme Court of Ohio, The STATE ex rel. CHARVAT, Appellee, v.
FRYE, Judge, Appellant, et al No. 2006-2275, Decided June 27, 2007."

1673834_1 2

 
 

 

Case 2:19-cv-08725-JMV-JAD Document 12 Filed 09/09/19 Page 6 of 7 PagelD: 442

chose not to do so. Plaintiff blatantly disregarded the instruction
of Defendants’ customer service support representative, and

instead, decided to file a frivolous lawsuit.

 

In his opposition, Plaintiff does not deny that he had
personal knowledge that the honest mistake of a customer caused
him to receive the text messages. Plaintiff does not deny that he
deliberately ignered the customer service representative’s
directive te reply “STOP” to the message. Plaintiff does not deny
that he explicitly refused to provide his telephone number to
Defendants so that he could be removed from the subscription list.

These incontrovertible facts demonstrate that Plaintiff's
Complaint is frivolous and has no basis in law or fact. In deciding
a motion for sanctions, “[t]he main objective of the Rule is not
te reward parties who are victimized by litigation; it is to deter

baseless filings and curb abuses.” Bus. Guides, Inc. v. Chromatic

 

Communs. Enters.,498 U.S. 533, 553 (1991). This is the epitome of

a baseless filing.

 

1673834_1 3
Case 2:19-cv-08725-JMV-JAD Document 12 Filed 09/09/19 Page 7 of 7 PagelD: 443

CONCLUSION

For the reasons set forth in Defendants’ initial application,
and herein, it is respectfully requested that the Court: (1) Order
sanctions against Richard M. Zelma pursuant to F.R.C.P. ll{cj}; (2)
dismiss the Complaint pursuant to the Court’s inherent powers to
sanction; and (3) award Defendants attorney’s fees and reasonable
expenses incurred in connection with defending this action.

WEINER LAW GROUP LLP
Attorneys for Defendants

By: /s/ Stefani C Schwartz
STEFANI ¢C SCHWARTZ
A Member of the Firm

 

Dated: September 9, 2019

1673834 1 4

 
